Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157578                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 157578
                                                                    COA: 335767
                                                                    Jackson CC: 15-002789-FC
  CORTEZ ANTONIO BUTLER,
             Defendant-Appellant.
  _________________________________________/

        By order of May 22, 2019, the application for leave to appeal the February 27,
  2018 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Furline (Docket No. 158296) and People v Jenkins (Docket No. 158298). On
  order of the Court, the cases having been decided on March 12, 2020, 505 Mich. 16
  (2020), the application is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           p1021
                                                                               Clerk